Voto disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 29 de junio de 1981
Disiento de esta opinión que descarta como base para el cómputo de lucro cesante lo declarado en las planillas de contribución sobre ingresos del causante. Son declaracio-nes contra interés, que obligan a sus causahabientes (1) demandantes y que no pueden ser obviadas por prueba en contrario que en la misma opinión se tacha de falta de contenido moral y ético. Elevar ingresos ocultos a la cate-goría de causa en el sentido jurídico, es colocar el fraude *469al amparo de preceptos legales; y perpetuar el discrimen, aun más allá de la muerte, contra el empleado de nómina, para quien no hay otra base para computar productividad que la estrictamente informada en la planilla.
Recuérdese que la planilla de ingresos tiene la calidad probatoria de declaración escrita rendida bajo penalidades de perjurio. 13 L.P.R.A. see. 3051. La sala de instancia debió excluir la prueba que contradijo lo declarado en la planilla, aun cuando no la hubiere objetado la parte demandada, y todavía en revisión estamos a tiempo para subsanar esta anomalía que resulta factor decisivo en la sentencia cuya revocación se nos pide. Regla 4(2) de Evidencia.
Considero especulativa la adjudicación de un incre-mento anual promedio en el salario pues la experiencia estadística es que en los países en desarrollo ese índice se reduce, según el ingreso va alcanzando una cifra tope; la misma situación que se da en el crecimiento del producto nacional total que para los años 1950-60 era de 9% y 10% y ahora apenas llegamos al 1% y los economistas hablan de un “crecimiento negativo”. En la propia opinión se admite que el aumento del ingreso promedio del puertorriqueño es impredecible.

 Admisiones contra interés obligan al “pariente” aun cuando la causa de acción de éste sea independiente. Acosta v. Crespo, 70 D.P.R. 239, 255 (1949); Falero et al. v. Falero, 15 D.P.R. 118 (1909); Ríos et al. v. Amorós et al., 27 D.P.R. 804 (1919); Reglas 74 y 76(G) de Evidencia.